Citation Nr: 0639900	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a skin disorder, including eczematous 
dermatitis affecting the skin of the abdomen, right shoulder, 
feet, and legs.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he began to have a skin disorder, 
with blisters and his hands and feet, during service in 1944.  
He indicates that he served in New Guinea and the 
Philippines, where conditions were wet for prolonged periods.  
He states that he has continued to have blisters and rashes 
since then, affecting the skin on his feet, hands, and legs, 
and later on his trunk.

The veteran's service medical records are not available.  He 
reports that he sought treatment for his skin disorder at a 
VA facility in late 1947 or early 1948.  The claims file does 
not contain any VA medical records from those years, but does 
contain documentation that the veteran was assigned a VA 
claims number in December 1948.  Records of a 1949 
tonsillectomy and a 1956 appendectomy at VA facilities do not 
address the condition of the veteran's skin.  Records of VA 
outpatient treatment of the veteran from the 1980s forward 
show reports of recurrent skin problems.  In 2003, the 
veteran reported that his skin problems had continued since 
1944.

The veteran had a VA dermatology examination in September 
2003, and the examiner concurred with a treating physician's 
diagnosis of eczematous dermatitis.  The veteran has provided 
consistent accounts of skin disturbances continuing or 
recurring since 1944, but there is no medical opinion as to 
the likelihood that the current skin disorder is a 
continuation of the disorder that manifested during service.  
The Board will remand the case for a new VA medical 
examination, with an opinion as to the likely etiology of the 
current disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for a 
skin disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been previously 
secured. 

2.  The RO should schedule the veteran for 
a VA dermatology examination to address 
the likely etiology of a current skin 
disorder.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should note the 
veteran's current skin disorders, and 
should provide an opinion as to whether it 
is at least as likely as not that any 
current skin disorder had its onset in or 
is otherwise related to his period of 
military service.

3.  Thereafter, the RO should review the 
claim.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



